Exhibit 10.1

SAVVIS, INC.

AMENDED AND RESTATED EMPLOYEE STOCK PURCHASE PLAN

(As amended and restated effective, July 31, 2008)

The Board of Directors of SAVVIS, Inc. (the “Company”) has adopted this Amended
and Restated Employee Stock Purchase Plan (the “Plan”) to enable eligible
employees of the Company and its participating Affiliates (as defined below),
through payroll deductions, to purchase shares of the Company’s common stock,
par value $0.01 per share (the “Common Stock”). The Plan is for the benefit of
the employees of the Company and any participating Affiliates. The Plan is
intended to benefit the Company by increasing the employees’ interest in the
Company’s growth and success and encouraging employees to remain in the employ
of the Company or its participating Affiliates. The provisions of the Plan are
set forth below. The Plan was amended and restated to read as set forth herein
effective July 31, 2008.

 

1. SHARES SUBJECT TO THE PLAN.

Subject to adjustment as provided in Section 26 below, the aggregate number of
shares of Common Stock that may be made available for purchase by participating
employees under the Plan is Four Hundred Thousand (400,000). The shares issuable
under the Plan may, in the discretion of the Board of Directors of the Company
(the “Board”), be authorized but unissued shares, treasury shares, or issued and
outstanding shares that are purchased in the open market.

 

2. ADMINISTRATION.

The Plan shall be administered under the direction of the Compensation Committee
of the Board (the “Committee”). No member of the Board or the Committee shall be
liable for any action or determination made in good faith with respect to the
Plan.

 

3. INTERPRETATION.

It is intended that the Plan will meet the requirements for an “Employee Stock
Purchase Plan” under Section 423 of the Internal Revenue Code of 1986 (the
“Code”), and it is to be so applied and interpreted. Subject to the express
provisions of the Plan, the Committee shall have authority to interpret the
Plan, to prescribe, amend and rescind rules relating to it, and to make all
other determinations necessary or advisable in administering the Plan, all of
which determinations will be final and binding upon all persons.

 

4. ELIGIBLE EMPLOYEES.

Any employee of the Company or any of its participating Affiliates may
participate in the Plan, except the following, who are ineligible to
participate: (a) an employee who has been employed by the Company or any of its
participating Affiliates for less than three months as of the beginning of a
Withholding Period (as defined in Section 7 below); (b) an employee whose



--------------------------------------------------------------------------------

customary employment is for less than five months in any calendar year; (c) an
employee whose customary employment is 20 hours or less per week; and (d) an
employee who, after exercising his or her rights to purchase shares under the
Plan, would own shares of Common Stock (including shares that may be acquired
under any outstanding options) representing five percent or more of the total
combined voting power of all classes of stock of the Company. The term
“participating Affiliate” means any company or other trade or business that is a
subsidiary of the Company (determined in accordance with the principles of
Sections 424(e) and (f) of the Code and the regulations thereunder). The Board
may at any time in its sole discretion, if it deems it advisable to do so,
terminate the participation of the employees of a particular participating
Affiliate.

 

5. PARTICIPATION IN THE PLAN.

An eligible employee may become a participating employee in the Plan by
completing an election to participate in the Plan on a form provided by the
Company and submitting that form to the Payroll Department of the Company. The
form will authorize payroll deductions (as provided in Section 6 below) and
authorize the purchase of shares of Common Stock for the employee’s account in
accordance with the terms of the Plan. Enrollment will become effective upon the
first day of the first Withholding Period.

 

6. PAYROLL DEDUCTIONS.

At the time an eligible employee submits his or her election to participate in
the Plan (as provided in Section 5 above), the employee shall elect to have
deductions (not to exceed 10% of his or her pay) made from his or her pay, on
each pay day following his or her enrollment in the Plan, and for as long as he
or she shall participate in the Plan. The deductions will be credited to the
participating employee’s account under the Plan. An employee may not during any
Withholding Period change his or her percentage of payroll deduction for that
Withholding Period, nor may an employee withdraw any contributed funds, other
than in accordance with Sections 15 through 19 below.

 

7. WITHHOLDING PERIODS.

The payroll deductions periods (each a “Withholding Period”) shall be determined
by the Committee. The initial Withholding Period shall commence on the date
determined by the Committee or the Board.

 

8. RIGHTS TO PURCHASE COMMON STOCK; PURCHASE PRICE.

Rights to purchase shares of Common Stock will be deemed granted to
participating employees as of the first trading day of each Withholding Period.
The purchase price of each share of Common Stock (the “Purchase Price”) shall be
85 percent of the fair market value of the Common Stock on the last trading day
of such Withholding Period; provided that in no event shall the Purchase Price
be less than the par value of the Common Stock. For purposes of the Plan, “fair
market value” means the value of each share of Common Stock subject to the Plan
determined as follows: if on the determination date the shares of Common Stock
are listed on an

 

2



--------------------------------------------------------------------------------

established national or regional stock exchange, are admitted to quotation on
The Nasdaq Stock Market, or are publicly traded on an established securities
market, the fair market value of the shares of Common Stock shall be the closing
price of the shares of Common Stock on such exchange or in such market (the
highest such closing price if there is more than one such exchange or market) on
such date (or if there is no such reported closing price, the fair market value
shall be the mean between the highest bid and lowest asked prices or between the
high and low sale prices on such trading day) or, if no sale of the shares of
Common Stock is reported for such trading day, on the most recent day on which
any sale shall have been reported. If the shares of Common Stock are not listed
on such an exchange, quoted on such System or traded on such a market, fair
market value shall be determined by the Board in good faith.

 

9. TIMING OF PURCHASE; PURCHASE LIMITATION.

Unless a participating employee has given prior written notice terminating such
employee’s participation in the Plan, or the employee’s participation in the
Plan has otherwise been terminated as provided in Sections 15 through 19 below,
such employee will be deemed to have exercised automatically his or her right to
purchase Common Stock on the last trading day of the Withholding Period (except
as provided in Section 15 below) for the number of shares of Common Stock which
the accumulated funds in the employee’s account at that time will purchase at
the Purchase Price, subject to the participation adjustment provided for in
Section 14 below and subject to adjustment under Section 26 below.

Notwithstanding any other provision of the Plan, no employee may purchase in any
one calendar year under the Plan and all other “employee stock purchase plans”
of the Company and its participating Affiliates shares of Common Stock having an
aggregate fair market value in excess of $25,000, determined as of the first
trading date of the Withholding Period as to shares purchased during such
Period. In addition, prior to the start of a Withholding Period the Committee
may impose a limit on the number of shares or the value of shares that an
employee may purchase in the Withholding Period. Effective upon the last trading
day of the Withholding Period, a participating employee will become a
stockholder with respect to the shares purchased during such period, and will
thereupon have all dividend, voting and other ownership rights incident thereto.
Notwithstanding the foregoing, no shares shall be sold pursuant to the Plan
unless the Plan is approved by the Company’s stockholders in accordance with
Section 25 below.

 

10. ISSUANCE OF STOCK CERTIFICATES.

As of the last trading day of the Withholding Period, a participating employee
will be credited with the number of shares of Common Stock purchased for his or
her account under the Plan during such Withholding Period. Shares purchased
under the Plan will be held in the custody of an agent (the “Agent”) appointed
by the Committee. The Agent may hold the shares purchased under the Plan in
stock certificates in nominee names and may commingle shares held in its custody
in a single account or stock certificate without identification as to individual
participating employees. A participating employee may, at any time following two
years from the first day of the Withholding Period as to which the purchase was
made, by written notice instruct the Agent to have all or part of such shares
reissued in the participating employee’s own name and have the stock certificate
delivered to the employee.

 

3



--------------------------------------------------------------------------------

11. WITHHOLDING OF TAXES.

To the extent that a participating employee realizes ordinary income in
connection with a sale or other transfer of any shares of Common Stock purchased
under the Plan, the Company may withhold amounts needed to cover such taxes from
any payments otherwise due and owing to the participating employee or from
shares that would otherwise be issued to the participating employee hereunder.
Any participating employee who sells or otherwise transfers shares purchased
under the Plan within two years after the beginning of the Withholding Period in
which the shares were purchased must within 30 days of such transfer notify the
Payroll Department of the Company in writing of such transfer.

 

12. ACCOUNT STATEMENTS.

The Company will cause the Agent to deliver to each participating employee a
statement for each Withholding Period during which the employee purchases Common
Stock under the Plan, but no more frequently than quarterly, reflecting the
amount of payroll deductions during the Withholding Period, the number of shares
purchased for the employee’s account, the price per share of the shares
purchased for the employee’s account and the number of shares held for the
employee’s account at the end of the Withholding Period.

 

13. PARTICIPATION ADJUSTMENT.

If in any Withholding Period the number of unsold shares that may be made
available for purchase under the Plan pursuant to Section 1 above is
insufficient to permit exercise of all rights deemed exercised by all
participating employees pursuant to Section 9 above, a participation adjustment
will be made, and the number of shares purchasable by all participating
employees will be reduced proportionately. Any funds then remaining in a
participating employee’s account after such exercise will be refunded to the
employee.

 

14. CHANGES IN ELECTIONS TO PURCHASE.

(a) A participating employee may, at any time prior to the date, which is
fifteen (15) days prior to the last day of the Withholding Period, by written
notice to the Company, direct the Company to cease payroll deductions (or, if
the payment for shares is being made through periodic cash payments, notify the
Company that such payments will be terminated), in accordance with the following
alternatives:

(i) the employee’s option to purchase shall be reduced to the number of shares
which may be purchased, as of the last day of the Withholding Period, with the
amount then credited to the employee’s account; or

(ii) withdraw the amount in such employee’s account and terminate such
employee’s option to purchase.

 

4



--------------------------------------------------------------------------------

(b) Any participating employee may increase or decrease his or her payroll
deduction or periodic cash payments, to take effect on the first day of the next
Withholding Period, by delivering to the Company a new form regarding election
to participate in the Plan under Section 5 above.

 

15. TERMINATION OF EMPLOYMENT.

In the event a participating employee voluntarily leaves the employ of the
Company or a participating Affiliate, otherwise than by retirement under a plan
of the Company or a participating Affiliate, or is terminated by the Company
prior to the last day of the Withholding Period, the amount in the employee’s
account will be distributed and the employee’s option to purchase will
terminate.

 

16. RETIREMENT.

In the event a participating employee who has an option to purchase shares
leaves the employ of the Company or a participating Affiliate because of
retirement under a plan of the Company or a participating Affiliate, the
participating employee may elect, within 10 days after the date of such
retirement or termination, one of the following alternatives:

(a) to make up any deficiency in the employee’s account resulting from the
termination of payroll deductions by an immediate cash payment;

(b) the employee’s option to purchase shall be reduced to the number of shares
which may be purchased, as of the last day of the Withholding Period, with the
amount then credited to the employee’s account; or

(c) withdraw the amount in such employee’s account and terminate such employee’s
option to purchase.

In the event the participating employee does not make an election within the
aforesaid 10-day period, he or she will be deemed to have elected subsection
16(c) above.

 

17. LAY-OFF, AUTHORIZED LEAVE OR ABSENCE OR DISABILITY.

Payroll deductions for shares for which a participating employee has an option
to purchase may be suspended during any period of absence of the employee from
work due to lay-off, authorized leave of absence, or disability or, if the
employee so elects, periodic payments for such shares may continue to be made in
cash.

If such employee returns to active service prior to the last day of the
Withholding Period, the employee’s payroll deductions will be resumed and if
said employee did not make periodic cash payments during the employee’s period
of absence, the employee shall, by written notice to the Company’s Payroll
Department within ten days after the employee’s return to active service, but
not later than the last day of the Withholding Period, elect:

(a) to make up any deficiency in the employee’s account resulting from a
suspension of payroll deductions by an immediate cash payment;

 

5



--------------------------------------------------------------------------------

(b) not to make up such deficiency, in which event the number of shares to be
purchased by the employee shall be reduced to the number of whole shares which
may be purchased with the amount, if any, then credited to the employee’s
account plus the aggregate amount, if any, of all payroll deductions to be made
thereafter; or

(c) withdraw the amount in the employee’s account and terminate the employee’s
option to purchase.

A participating employee on lay-off, authorized leave of absence or disability
on the last day of the Withholding Period shall deliver written notice to his or
her employer on or before the last day of the Withholding Period, electing one
of the alternatives provided in the foregoing clauses (a), (b) and (c) of this
Section 17. If any employee fails to deliver such written notice within ten days
after the employee’s return to active service or by the last day of the
Withholding Period, whichever is earlier, the employee shall be deemed to have
elected subsection 17(c) above.

If the Period of a participating employee’s lay-off, authorized leave of
absence, or disability shall terminate on or before the last day of the
Withholding Period, and the employee shall not resume active employment with the
Company or a participating Affiliate, the employee shall receive a distribution
in accordance with the provisions of Section 16 of this Plan.

 

18. DEATH.

In the event of the death of a participating employee while the employee’s
option to purchase shares is in effect, the legal representatives of such
employee may, within three months after the employee’s death (but no later than
the last day of the Withholding Period) by written notice to the Company or
participating Affiliate, elect one of the following alternatives:

(a) to make up any deficiency in the employee’s account resulting from a
suspension of payroll deductions by an immediate cash payment;

(b) the employee’s option to purchase shall be reduced to the number of shares
which may be purchased, as of the last day of the Withholding Period, with the
amount then credited to the employee’s account; or

(c) withdraw the amount in such employee’s account and terminate such employee’s
option to purchase.

In the event the legal representatives of such employee fail to deliver such
written notice to the Company or participating Affiliate within the prescribed
period, the election to purchase shares shall terminate and the amount then
credited to the employee’s account shall be paid to such legal representatives.

 

6



--------------------------------------------------------------------------------

19. TERMINATION OF PARTICIPATION.

A participating employee will be refunded all moneys in his or her account, and
his or her participation in the Plan will be terminated if either (a) the Board
elects to terminate the Plan as provided in Section 25 below, or (b) the
employee ceases to be eligible to participate in the Plan under Section 4 above.
As soon as practicable following termination of an employee’s participation in
the Plan, the Company will deliver to the employee a check representing the
amount in the employee’s account and a stock certificate representing the number
of whole shares held in the employee’s account. Once terminated, participation
may not be reinstated for the then current Withholding Period, but, if otherwise
eligible, the employee may elect to participate in any subsequent Withholding
Period.

 

20. HOLDING PERIOD.

By purchasing shares hereunder, absent written consent from the Company to the
contrary, a participating employee agrees not to sell, contract to sell, make
any short sale of, grant any option for the purchase of or otherwise dispose of
any of said shares during the six month period following the last trading day of
the Withholding Period pursuant to which the shares were purchased.

 

21. ASSIGNMENT.

No participating employee may assign his or her rights to purchase shares of
Common Stock under the Plan, whether voluntarily, by operation of law or
otherwise. Any payment of cash or issuance of shares of Common Stock under the
Plan may be made only to the participating employee (or, in the event of the
employee’s death, to the employee’s estate). Subject to Section 20 above, once a
stock certificate has been issued to the employee or for his or her account,
such certificate may be assigned the same as any other stock certificate.

 

22. APPLICATION OF FUNDS.

All funds received or held by the Company under the Plan shall be deposited with
the Agent for the account of the participating employees. Participating
employees’ accounts will not be segregated.

 

23. NO RIGHT TO CONTINUED EMPLOYMENT.

Neither the Plan nor any right to purchase Common Stock under the Plan confers
upon any employee any right to continued employment with the Company or any of
its participating Affiliates, nor will an employee’s participation in the Plan
restrict or interfere in any way with the right of the Company or any of its
participating Affiliates to terminate the employee’s employment at any time.

 

7



--------------------------------------------------------------------------------

24. AMENDMENT OF PLAN.

The Board may, at any time, amend the Plan in any respect (including an increase
in the percentage specified in Section 9 above used in calculating the Purchase
Price); provided, however, that without approval of the stockholders of the
Company no amendment shall be made (a) increasing the number of shares specified
in Section 1 above that may be made available for purchase under the Plan
(except as provided in Section 26 below), (b) changing the eligibility
requirements for participating in the Plan, or (c) impairing the vested rights
of participating employees.

 

25. EFFECTIVE DATE; TERM AND TERMINATION OF THE PLAN.

The Plan shall be effective as of the date of adoption by the Board, which date
is set forth below, subject to approval of the Plan by the stockholders of the
Company; provided, however, that upon approval of the Plan by the stockholders
of the Company as set forth above, all rights to purchase shares granted under
the Plan on or after the effective date shall be fully effective as if the
stockholders of the Company had approved the Plan on the effective date. If the
stockholders fail to approve the Plan on or before one year after the effective
date, the Plan shall terminate, any rights to purchase shares granted hereunder
shall be null and void and of no effect, and all contributed funds shall be
refunded to participating employees. The Board may terminate the Plan at any
time and for any reason or for no reason, provided that such termination shall
not impair any rights of participating employees that have vested at the time of
termination. In any event, the Plan shall, without further action of the Board,
terminate ten (10) years after the date of adoption of the Plan by the Board or,
if earlier, at such time as all shares of Common Stock that may be made
available for purchase under the Plan pursuant to Section 1 above have been
issued.

 

26. EFFECT OF CHANGES IN CAPITALIZATION.

(a) Changes in Stock. If the number of outstanding shares of Common Stock is
increased or decreased or the shares of Common Stock are changed into or
exchanged for a different number or kind of shares or other securities of the
Company by reason of any recapitalization, reclassification, stock split,
reverse split, combination of shares, exchange of shares, stock dividend, or
other distribution payable in capital stock, or other increase or decrease in
such shares effected without receipt of consideration by the Company occurring
after the effective date of the Plan, the number and kinds of shares that may be
purchased under the Plan shall be adjusted proportionately and accordingly by
the Company. In addition, the number and kind of shares for which rights are
outstanding shall be similarly adjusted so that the proportionate interest of a
participating employee immediately following such event shall, to the extent
practicable, be the same as immediately prior to such event. Any such adjustment
in outstanding rights shall not change the aggregate Purchase Price payable by a
participating employee with respect to shares subject to such rights, but shall
include a corresponding proportionate adjustment in the Purchase Price per
share. Notwithstanding the foregoing, in the event of a spin-off that results in
no change in the number of outstanding shares of Stock of the Company, the
Company may, in such manner as the Company deems appropriate, adjust the number
and kind of shares that may be purchased under the Plan.

 

8



--------------------------------------------------------------------------------

(b) Reorganization in Which the Company Is the Surviving Corporation. Subject to
Subsection (c) of this Section 26, if the Company shall be the surviving
corporation in any reorganization, merger or consolidation of the Company with
one or more other corporations, all outstanding rights under the Plan shall
pertain to and apply to the securities to which a holder of the number of shares
of Common Stock subject to such rights would have been entitled immediately
following such reorganization, merger or consolidation, with a corresponding
proportionate adjustment of the Purchase Price per share so that the aggregate
Purchase Price thereafter shall be the same as the aggregate Purchase Price of
the shares subject to such rights immediately prior to such reorganization,
merger or consolidation.

(c) Reorganization in Which the Company Is Not the Surviving Corporation or Sale
of Assets or Stock. Upon any dissolution or liquidation of the Company, or upon
a merger, consolidation or reorganization of the Company with one or more other
corporations in which the Company is not the surviving corporation, or upon a
sale of all or substantially all of the assets of the Company to another
corporation, or upon any transaction (including, without limitation, a merger or
reorganization in which the Company is the surviving corporation) approved by
the Board that results in any person or entity owning more than 80 percent of
the combined voting power of all classes of stock of the Company, the Plan and
all rights outstanding hereunder shall terminate, except to the extent provision
is made in writing in connection with such transaction for the continuation of
the Plan and/or the assumption of the rights theretofore granted, or for the
substitution for such rights of new rights covering the stock of a successor
corporation, or a parent or subsidiary thereof, with appropriate adjustments as
to the number and kinds of shares and exercise prices, in which event the Plan
and rights theretofore granted shall continue in the manner and under the terms
so provided. In the event of any such termination of the Plan, the Withholding
Period shall be deemed to have ended on the last trading day prior to such
termination, and in accordance with Section 9 above the rights of each
participating employee then outstanding shall be deemed to be automatically
exercised on such last trading day. The Board shall send written notice of an
event that will result in such a termination to all participating employees not
later than the time at which the Company gives notice thereof to its
stockholders.

(d) Adjustments. Adjustments under this Section 26 related to stock or
securities of the Company shall be made by the Committee, whose determination in
that respect shall be final, binding, and conclusive.

(e) No Limitations on Company. The grant of a right pursuant to the Plan shall
not affect or limit in any way the right or power of the Company to make
adjustments, reclassifications, reorganizations or changes of its capital or
business structure or to merge, consolidate, dissolve or liquidate, or to sell
or transfer all or any part of its business or assets.

 

27. GOVERNMENTAL REGULATION.

The Company’s obligation to issue, sell and deliver shares of Common Stock
pursuant to the Plan is subject to such approval of any governmental authority
and any national securities exchange or other market quotation system as may be
required in connection with the authorization, issuance or sale of such shares.

 

9



--------------------------------------------------------------------------------

28. STOCKHOLDER RIGHTS.

Any dividends paid on shares held by the Company for a participating employee’s
account will be transmitted to the employee. The Company will deliver to each
participating employee who purchases shares of Common Stock under the Plan, as
promptly as practicable by mail or otherwise, all notices of meetings, proxy
statements, proxies and other materials distributed by the Company to its
stockholders. Any shares of Common Stock held by the Agent for an employee’s
account will be voted in accordance with the employee’s duly delivered and
signed proxy instructions. There will be no charge to participating employees in
connection with such notices, proxies and other materials.

 

29. RULE 16B-3.

Transactions under this Plan are intended to comply with all applicable
conditions of Rule 16b-3 or any successor provision under the Securities
Exchange Act of 1934, as amended. If any provision of the Plan or action by the
Board fails to so comply, it shall be deemed null and void to the extent
permitted by law and deemed advisable by the Board. Moreover, in the event the
Plan does not include a provision required by Rule 16b-3 to be stated herein,
such provision (other than one relating to eligibility requirements, or the
price and amount of awards) shall be deemed automatically to be incorporated by
reference into the Plan.

 

30. PAYMENT OF PLAN EXPENSES.

The Company will bear all costs of administering and carrying out the Plan;
provided, however, participating employees shall bear all costs incurred
subsequent to the issuance of stock certificates pursuant to Section 10.

 

10